The opinion of the court was delivered by
Bennett, J.
¥e think the deputy sheriff, who attached the property, has such a special interest in it that he may well sue in trover or in assumpsit on his receipt. Though, for an official neglect in not keeping the property so that it might be taken in execution, the creditor’s remedy must be against the sheriff, yet the deputy would be personally liable to the sheriff and, upon the ground of his liablity over to the sheriff, he must have the legal right to protect his possession against any one who has not a superior right.
He does not sue in his official capacity, but that, in connection with the proofs and proceedings under it, are matters of evidence to show a special property vested in the deputy sheriff as an individual and in his private right. This can hardly be regarded as an open question.
Judgment of county court affirmed with costs.